Citation Nr: 0126100	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  97-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for low back disorder 
characterized by pain.

4.  Entitlement to service connection for the residuals of 
frostbite of the feet.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran had active service from January 1953 
to January 1955, and from May 1959 to September 1961. 

The Board notes that, via a September 1998 VA form 9 (Appeal 
to Board of Veterans' Appeals), the veteran timely perfected 
the issues of entitlement to service connection for hearing 
loss and tinnitus.  However, in a February 2001 rating 
decision, the RO granted the veteran service connection for 
bilateral hearing loss and tinnitus effective January 1997.  
The record does not show that the veteran is in disagreement 
with the effective dates assigned to these awards.  Hence, 
the only issues currently before the Board are those set 
forth in the title page of this decision. 

In addition, as the Board finds that further development is 
necessary with respect to the claims of entitlement to 
service connection for ulcers, bronchitis, low back disorder, 
and frostbite of the feet, these issues will be addressed in 
the REMAND portion of this decision.





FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue of service connection for PTSD has been obtained, and 
no further development is necessary to comply with the 
Veterans Claims Assistance Act of 2000.

2.  The veteran's current diagnosis of PTSD is linked to a 
stressor incurred in combat with the enemy during the 
veteran's Korea service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a claim such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the Court's decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set for 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via a Statement of the Case issued in 
August 1998, a Supplemental Statement of the Case issued 
February 2001, and an April 2001 RO letter, of the evidence 
needed to prove his claim of entitlement to service 
connection for PTSD.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In March 1997, the veteran underwent a VA psychiatric 
examination, and he has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of this claim.  No relevant treatment records 
have been identified by the veteran.  Additionally, the 
veteran was given the opportunity to present testimony during 
a July 2000 RO hearing.

II. Background

The veteran contends that he has PTSD secondary to his 
military service in Korea from 1953 to 1954.  The veteran 
described three stressors in a February 1997 VA form 21-4138 
(Statement in Support of Claim).  The first stressor occurred 
when, while the veteran was sleeping in a bunker with a 
machine gun, he was woken up by a North Korean who was trying 
to kill him with a knife.  They struggled for a short time, 
but the Korean got away.  During a March 1997 VA examination, 
the veteran reported that at this time, he was serving with 
Battalion Number One, First Division, Fifth Grade as a 
machine gunner.

The second stressor occurred while he was on guard duty at an 
ammunition depot.  The veteran caught a North Korean inside 
the compound trying to steal ammunition.  He managed to 
either shoot or hit the North Korean, but he got away.  
Lastly, the third stressor occurred while the veteran was on 
liberty.  The veteran had an incident with two men who were 
drunk and wanted to "cut" him.  The veteran took the knife 
away from one of the men and took off running.   

The veteran's service medical records are negative for a 
diagnosis of PTSD.  However, a March 1997 VA examination 
report indicates the veteran currently has a diagnosis of 
PTSD, delayed onset type.  During this examination, the 
veteran reported that he served as a machine gunner with 
Battalion Number One, First Division, Fifth Grade.  He 
further reported that during his Korea service he was 
sleeping on his stomach in a bunker with a machine gun when a 
Korean sneaked into his bunker and attacked him.  The veteran 
fought with the Korean for about 20 to 30 seconds, but the 
Korean ran away.  As this was a life-threatening situation, 
the veteran has related nightmares to this day.  It was the 
examiner's opinion, per the Axis V diagnosis, that the 
veteran's disability was in a mild intransient category, that 
the veteran's condition was clearly service connected, and 
that he qualified for the diagnosis of PTSD both by history 
and mental status per his examination.



III. Analysis

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Additionally, effective March 7, 1997, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 38 
C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an inservice stressor, and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).

The Board has considered the veteran's claim, and concludes 
that the evidence is at least in relative equipoise, that the 
reasonable doubt rule must be applied to the claim, and thus, 
a grant of service connection for PTSD is warranted.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  
Specifically, the Board finds that the evidence establishes 
that the veteran meets the criteria of 38 C.F.R. § 3.304(f) 
(2001) which requires (1) medical evidence of a current 
diagnosis of PTSD, (2) a medical link between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001).  In this case, 
the evidence includes a current diagnosis of PTSD medically 
linked to an in-service stressor, as per the March 1997 VA 
examination report discussed above.  As well, the evidence 
tends to support the conclusion that the stressor upon which 
the March 1997 diagnosis of PTSD is based actually occurred. 

In this regard, in adjudicating a claim for service 
connection for PTSD, the Board is required to evaluate the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993). The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy." Id.

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If, however, the VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).

In this case, the evidence shows that the third requirement 
under § 3.304(f) has been met, that is the record includes 
"credible evidence that the claimed in-service stressor 
actually occurred."  Specifically, the veteran's DD-214s show 
he was in active service from January 1953 to January 1955, 
and from May 1959 to September 1961.  The veteran's first 
period of service falls within the Korean Conflict period.  
During this time, the veteran was awarded a Korean Service 
Medal and a United Nations Service Medal, and his specialty 
number or symbol was "0311," which at that time was the 
designation for a rifleman.  Additionally, the veteran's 
service records indeed confirm that the veteran participated 
in the defense of United Nations positions in Korea from 
December 5, 1953 to September 28, 1954.  And, Unit History 
reports for the 1st Battalion, 5th Marines for December 1953 
to February 1954 indicate that during the months of December 
1953, January 1954 and February 1954, the unit continued its 
role of manning the center portion of the divisional outpost 
line of resistance.  The primary mission of this battalion 
was to organize, occupy and defend in depth the center 
portion of the 5th Marines sector between the Imjin river and 
the southern boundary of the demilitarized zone.

The Board finds that the above described information supports 
the conclusion that the veteran engaged in combat with the 
enemy, that his alleged stressor is combat related, and that 
his statements are accepted as conclusive evidence of the 
occurrence of the claimed stressor.  As such, no further 
development or corroborative evidence is required, given that 
the veteran's statements are found to be satisfactory, 
credible and consistent with the circumstances, conditions, 
or hardships of his service in Korea in late 1953 and early 
1954. 

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence supports a grant 
of the veteran's claim of service connection for PTSD.  38 
U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f).  The 
evidence includes a current diagnosis of PTSD medically 
linked to an in-service stressor, as per the March 1997 VA 
examination report discussed above.  As well, the evidence 
tends to support the conclusion that the stressor upon which 
the March 1997 diagnosis of PTSD is based actually occurred.  
As the evidence is at least in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
a grant of service connection for PTSD is warranted.  See 
38 U.S.C.A. §§ 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


ORDER

Service connection for post-traumatic stress disorder is 
granted.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This law modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  A 
preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issues of entitlement to service connection for ulcers, 
bronchitis, low back pain, and frostbite of the feet.  While 
the Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claims are 
fairly adjudicated.  The present record does not contain 
sufficient medical information which would allow the Board to 
make an appropriate determination at this time.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, such as arthritis, peptic 
ulcers, or bronchiectasis, if manifested to a compensable 
degree within a one year period of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. 38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption. 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(2001).  The United States Court of Appeals for Veterans 
Claims (Court) has held that intermittent or temporary flare-
ups of a pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Additionally, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

With respect to the evidence, the service medical records 
include July 1959 notations indicating the veteran had an 
ulcer four years prior which pre-existed his entrance into 
the service.  A gastrointestinal series performed at that 
time revealed deformity of the superior margin of the 
duodenal bulb suggestive of old ulcer disease.  However, a 
January 1961 Memorandum from a Medical Officer, Post 
Dispensary, indicates the veteran had been treated frequently 
at the Post Dispensary for functional gastrointestinal 
complaints, which were felt to be a reaction to the stress of 
his environment at that time.  And, as per an August 1996 VA 
examination report, the veteran had a past history of stress 
ulcers in 1961, but peptic ulcer disease was not found on 
this examination.

Similarly, the service medical records show that in January 
1961 the veteran complained of numb toes and burning 
sensation for two weeks.  This complaint apparently was also 
presented in 1958.  However, per a February 1997 VA 
examination report, although the veteran has continued to 
complain of occasional difficulty with feeling sensations of 
his fourth and fifth toes secondary to the reported 
frostbite, he was diagnosed with frostbite of the toes with 
no apparent functional abnormality present.  

With respect to the claimed bronchitis, the service medical 
records contain April 1961 notations showing the veteran 
complained of tight chest, cough, and watery eyes, but a 
diagnosis of bronchitis is not shown during service.  At 
present, per an August 1996 VA examination report, the 
veteran reported his bronchitis began during his service in 
Korea.  He also reported that he was seen at the Omaha VA 
Medical Center (VAMC) in 1988 and was advised to stop 
smoking, given that at that time he was smoking about three 
packs of cigarettes per day since the age of 17.  At the time 
of the examination, the veteran was short of breath, had 
dyspnea on mild exertion, and developed wheezing at night.  
His diagnoses were chronic bronchitis and cor pulmonale by 
history.

The veteran also claims he currently suffers from a low back 
disorder characterized by pain secondary to his active 
service.  During the July 2000 RO hearing, the veteran 
reported that he fell out of a helicopter as it was getting 
off the ground.  He lost consciousness at that time, but was 
never seen by a doctor because he was back to walking and 
doing his normal duties within two weeks of the incident.  
During the RO hearing the veteran also reported that he 
worked for the Forest Service in Montana in 1967, and in the 
fall of 1967 a tree fell on him causing him severe injury to 
his chest and a fractured vertebrae in his back.   

In this regard, records from the Washington Adventist 
Hospital show the veteran was hospitalized from February 4, 
1970 to February 5, 1970 for an old tear of the left 
costochondral junction.  At that time, the veteran had a 
history of breaking his 5th rib on six occasions, including 
as due to playing baseball, football, and falling from a 
helicopter.  Additionally, records from the Omaha VAMC 
contain September 1988 notations indicating he had a history 
of rheumatoid arthritis and degenerative arthritis secondary 
to trauma.  As well, these records contain January 1987 
notations showing degenerative disc disease of the thoracic 
spine.  Lastly, records from the Methodist Health System 
dated November 1998 include x-rays of the veteran's thoracic 
spine showing extensive multi-level degenerative changes and 
mild anterior wedge compression deformities at multiple 
levels without evidence of acute osseous trauma.  And, x-rays 
of his lumbosacral spine show multi-level degenerative 
changes without evidence of acute osseus trauma, associated 
hypertrophic changes of the facet joints that are 
degenerative in nature, and mild lateral curvature convex to 
the right that may be positional in nature.   

Taking into consideration the above described evidence, the 
Board finds that the present evidence of record does not 
provide sufficient information as to the etiology of the 
veteran's claimed ulcers, bronchitis, low back disorder, and 
frostbite of the feet.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, additional development of the record is 
necessary prior to a review of the merits of the veteran's 
claims.  66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development, not already performed, 
necessary to comply with 38 U.S.C.A. 
§ 5103A and 66 Fed. Reg. 45,620, 45,630-
45,632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).   

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed ulcer disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file and this remand were 
reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the veteran's ulcer 
disorder.  Following a review of the 
veteran's medical records and history, 
including the service medical records and 
August 1996 VA examination report, and 
upon examination of the veteran, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current 
gastrointestinal symptoms/disorder pre-
existed his entrance into the service.  
If the specialist finds that the 
veteran's symptoms/disorder pre-existed 
his service, the specialist should render 
an opinion as to whether the veteran's 
in-service symptoms represented a chronic 
worsening of his disability, or were 
merely the natural progress of the 
disability.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that any current disorder is related to 
any in-service symptoms and/or diagnoses.  
Lastly, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's disorder 
is otherwise related to his service.  It 
is requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
ulcer disorder.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed in a 
written report.

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed bronchitis.  If no such disorder 
is currently found, the examiner should 
so indicate.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file and this remand were 
reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the veteran's ulcer 
disorder.  Following a review of the 
veteran's medical records and history, 
including the service medical records and 
August 1996 VA examination report, and 
upon examination of the veteran, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's bronchitis is 
etiologically related to his active 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's bronchitis is related to any 
post-service event(s), including his 
history of smoking.  If the etiology of 
the veteran's bronchitis is attributed to 
multiple factors/events, the examiner 
should so indicate.  It is requested that 
the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the claimed bronchitis.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

4.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed low back disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file and this remand were 
reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the veteran's low 
back disorder.  Following a review of the 
veteran's medical records and history, 
including the service medical records, 
the 1970 records from the Washington 
Adventist Hospital, and his July 2000 RO 
hearing testimony, and upon examination 
of the veteran, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
low back disorder is etiologically 
related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
low back disorder is related to any post-
service event(s).  If the etiology of the 
veteran's low back disorder is attributed 
to multiple factors/events, the examiner 
should so indicate.  It is requested that 
the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the claimed low back 
disorder.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed in a written 
report.

5.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed residuals of frostbite of the 
feet.  If no such disorder is currently 
found, the examiner should so indicate.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
and this remand were reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the veteran's residuals of frostbite 
of the feet.  Following a review of the 
veteran's medical records and history, 
including the service medical records and 
the February 1997 VA examination 
reporting current complaints of toe 
numbness, and upon examination of the 
veteran, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that feet 
disorder/symptomatology is etiologically 
related to any in-service symptomatology, 
or is otherwise related to his active 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's in-service complaints of 
numbness of the toes in January 1961, are 
related to his February 1997 complaints 
of difficulty with feeling sensation of 
the toes.  If the etiology of the 
veteran's feet symptomatology disorder is 
attributed to multiple factors/events, 
the examiner should so indicate.  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
etiology of the claimed residuals of 
frostbite of the feet.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed in a 
written report.

6.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

7.  Upon completion of the foregoing, 
the RO should readjudicate the issues 
of entitlement to service connection 
for ulcers, bronchitis, low back 
disorder, and frostbite of the feet, on 
the basis of all available evidence.  
In readjudicating these issues, the RO 
should take into consideration all law, 
including but not limited to the 
criteria in 38 C.F.R. §§ 3.304(b), 
3.306, 3.307, 3.309 (2001), and the 
procedures outlined in Allen v. Brown, 
7 Vet. App. 439 (1995) and Mittleider 
v. West, 11 Vet. App. 181 (1998).  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issues on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



